Citation Nr: 1603696	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for a deviated nasal septum.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran had active duty service from August 1988 to August 1996, from May 2004 to May 2006, and from May 2008 to May 2010.  He also had Reserve duty from 1998 to 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied service connection for sinusitis and a deviated nasal septum.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  The hearing transcript has been associated with the record.    


FINDINGS OF FACT

1.  The Veteran's sinusitis is etiologically related to his active military service.  

2.  The Veteran's deviated nasal septum is etiologically related to his active military service.  


CONCLUSIONS OF LAW
1.  Criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  Criteria for service connection for a deviated nasal septum have been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserted in a June 2010 claim that he currently experiences sinusitis and a deviated nasal septum as a result of his active military service.  He testified at a Board hearing that he first started experiencing difficulty breathing during his service in Operation Desert Storm in 1990, which caused him to use extensive amounts of nasal spray.  Having reviewed the evidence in its entirety, and after resolving all reasonable doubt in the Veteran's favor, the Board concurs that service connection for sinusitis and a deviated nasal septum are warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137.  The presumption of soundness applies when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 5 (2012).  Under the presumption of soundness, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  Id.  

Here, the Board notes that at the Veteran's 1988 enlistment examination a notation exists reporting that the Veteran had "a prescription for nasal obstruction given by medical doctor for nasal obstruction probably allergy-yesterday."  The Board finds that this notation is not sufficient to rebut the presumption of soundness, as it does not indicate that the Veteran had sinusitis or a deviated nasal septum prior to service, but only indicates that he needed a prescription possibly for some allergy he had.  The enlistment physical did not find that the Veteran had either sinusitis or a deviated nasal septum.  As sinusitis and a deviated nasal septum were not noted at entry, the Veteran is presumed sound with regard to any and all conditions.  

As the Court stated in Gilbert: "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  See Gilbert, supra (citing Holton, 557 F.3d at 1367).  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Thus, his claim of entitlement to service connection for sinusitis and a deviated septum will be analyzed based on direct incurrence, as opposed to aggravation of a pre-existing disability.  

Here, the Board notes that there is competent and credible evidence that the Veteran has sinusitis and a deviated nasal septum.  His chronic sinusitis was diagnosed by Dr. W. and his deviated septum diagnosed by Dr. L.  

The Board finds that the Veteran's service treatment records reflect treatment sought multiple times for stuffy nose, nasal crusting and discharge, need for nasal spray and other sinus related problems throughout his service including in 1992, 2005, 2006, 2008 and 2010.  These notations are sufficient to establish that the Veteran had an in-service incurrence of his sinusitis.  The Veteran has also credibly testified at a Board hearing that he began seriously using nasal decongestants during his first period of active service in the Persian Gulf region.  This testimony is significant in that it shows the onset of his current problems during his first period of active duty.  The Veteran is competent to report the use of nasal decongestants as such use is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Veteran's testimony was found to be credible. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Therefore, two service connection elements have been met, namely current disabilities and an injury in-service.  The Board therefore turns to element three, whether the Veteran's claimed disabilities are connected to his service.  

The Veteran submitted two private opinions with regard to his sinusitis and his deviated septum, in December 2012 and August 2011, respectively.  In the private opinion for the Veteran's sinusitis, Dr. W. opined that the Veteran's chronic sinusitis began on active duty.  He noted that sinusitis is often preceded by rhinitis and manifested by symptoms such as nasal obstruction and discharge, both of which are noted in the Veteran's STRs.  Also in support of his opinion, Dr. W. provided research with findings of how sinusitis and rhinitis are related with symptoms such as sneezing and congestion.  

In August 2011 Dr. L., after review of the Veteran's claim, opined that the Veteran's deviated nasal septum more likely than not started on active duty through the Veteran's use of nasal sprays.  He noted the three causes of a deviated septum, one being due to damage from past medical treatments.  Dr. L. found that the Veteran's constant use of nasal sprays and other medications for his chronic nasal conditions as a result of his service conditions caused his deviated nasal septum.  

The Board finds that the December 2012 and August 2011 private opinions to be probative with regard to the Veteran's sinusitis and deviated nasal septum, as the physicians reviewed the Veteran's claims folder including the Veteran's history and personal reports.  Additionally, the physicians provided detailed rationales as to why they opined that the Veteran's sinusitis and deviated nasal septum were due to service.  Therefore, the December 2012 and August 2011 opinions are probative evidence of record and entitled to great weight.  

While other evidence may way against the Veteran's claim, when the positive and negative evidence is weighed together, it reaches a point of equipoise.  Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current sinusitis and deviated nasal septum and his service.  Accordingly, service connection is granted.


ORDER

Service connection for sinusitis is granted. 

Service connection for a deviated nasal septum is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


